DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of March 21, 2022. 
Claims 1-9 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the drawings has been fully considered and are persuasive.  Therefore, the objection to the drawings has been withdrawn.
Applicant’s arguments/amendments with respect to the interpretation of claims under 35 USC §112(f) has been fully considered and are persuasive. Therefore, the interpretation under 35 USC §112(f) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-9 under 35 USC § 101 have been fully considered and are persuasive. Therefore, the rejection under 35 USC § 101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-9 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 9, the claim recites the limitation “determine, while the own vehicle is being driven, a parking route from the estimated stop position to one or more of the available parking positions” that is not supported by the original description and additionally adds the limitation, “while the own vehicle is being driven” which constitutes new matter to the original disclosure. For example, the paragraphs that appears to somewhat address the concept that is similar to what is described in the claim are found in paragraphs [0007, 0010, and 0054] of the Specification. However, these paragraphs are largely limited to saying that it determines/evaluates a parking route while the vehicle is running, and the specification does not describe the limitation in any more detail than that what is provided in the claim. Also, in the Specification, the paragraph [0054] specifically says “the driving support device 100 of the present embodiment calculates the estimated stop position where the vehicle 1 will stop for the driver of the vehicle 1 to park, makes a simple evaluation determination of the parking route in advance (while the vehicle 1 is running) which is calculated after the vehicle 1 is stopped by the driver of the vehicle 1…”.  As such, the specification appears to contradict that the recited limitation in claim 9.  Therefore the limitation ““determine, while the own vehicle is being driven, a parking route from the estimated stop position to one or more of the available parking positions” is new matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2017/0080976 A1, hereinafter referred to as Choi, in view of MIN et al., US 2015/0025732 A1, hereinafter referred to as MIN, respectively.
As to claim 1, Choi teaches a driving support device, comprising:
at least one processor configured to (see at least FIG. 1, Choi):
acquire external world information (see at least paragraphs 21-22 regarding the image acquirer, Choi); 
calculate an available parking position of an own vehicle from the external world information acquired (see at least paragraph 29 regarding the controller 170 recognizes parking spaces in which the vehicle may be parked within a parking lot through the image acquirer 110 and the distance sensor 120. The controller 170 maps the recognized parking spaces to the image acquired through the image acquirer 110, and visually displays the parking spaces so that the user may recognize the corresponding parking spaces, Choi);
detect a position of the own vehicle, and estimate, while the own vehicle is running, an estimated stop position at which the own vehicle is estimated to stop from the position of the own vehicle (see at least paragraph 32 regarding the controller 170 senses vehicle signals using sensors provided in the vehicle, and confirms a stop point in time of the vehicle on the basis of the vehicle signals. For example, the controller 170 confirms whether or not a vehicle speed is 0 km/h or whether or not a change amount in a wheel rotation angle is 0 degree to determine whether or not the vehicle is in a stop state, Choi. Please note that the limitation “while the own vehicle is running” is recited, it appears to be the Applicant is arguing that a) the “running” means driving, which the Examiner respectfully disagrees or b) the “driving” means being driven by a person, but it is not recited in the claims. Under broadest reasonable interpretation of meaning of “running”, it just means that the vehicle has to be on.); and
determine, while the own vehicle is running, a parking route from the estimated stop position to one or more of the available parking positions (see at least paragraph 33. See also at least paragraphs 55-62, Choi. Please note that the limitation “while the own vehicle is running” is recited, it appears to be the Applicant is arguing that a) the “running” means driving, which the Examiner respectfully disagrees or b) the “driving” means being driven by a person, but it is not recited in the claims. Under broadest reasonable interpretation of meaning of “running”, it just means that the vehicle has to be on.); and
a vehicle controller configured to cause the own vehicle to be driven based on the determined parking route (see at least paragraph 57 regarding when the driver selects the parking route through the manipulation (the steering input) of the steering wheel and then inputs a confirmation command through the input unit 140 or the vehicle starts to move, Choi).
Choi does not explicitly teach wherein the parking route is determined on a basis of an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position.
However, such matter is taught by MIN (see at least paragraphs 64-69 regarding the processing unit 130 starts from the base point, and computes a first minimum radius circle mc1 formed based on the maximum steering angle of the vehicle. Thereafter, the processing unit 130 computes a drive line d1 that is parallel to the tops of the parking slots and is the expected entry line of the vehicle. The drive line d1 may be spaced apart from the parking slot in a variable manner by taking the size or width of the vehicle and the parking slot into consideration. Thereafter, the processing unit 130 computes a second minimum radius circle mc2 that meets the drive line d1 at one point and comes into contact with the first minimum radius circle mc1. In this case, the second minimum radius circle mc2 is also a circle that may be formed based on the maximum steering angle of the vehicle. In this case, a point at which the second minimum radius circle mc2 meets the drive line d1 is a start point sp. Furthermore, a point at which the first minimum radius circle mc1 meets the second minimum radius circle mc2 is a cross point cp. As described above, the start point sp is a first point from which the vehicle starts automatic parking, and the cross point cp is a point at which the vehicle stops in order to change its moving direction to switch between forward driving and reverse driving after starting from the start point sp).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MIN which teaches wherein the parking route is determined on a basis of an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position with the system of Choi as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of having wherein the parking route is determined on a basis of an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position and would have predictably applied it to improve the system of Choi.
As to claim 2, Choi teaches wherein the at least one processor is configured to calculate a parking route from the position of the own vehicle to the available parking position selected on a basis of a determination result of the parking route evaluation (see at least paragraph 33 regarding the controller 170 generates one or more parking routes through which the vehicle is to be parked from a point at which the vehicle stops (current position) to the target parking space. In this case, the controller 170 senses the steering input through the steering angle sensor 130 in the stop state of the vehicle, and calculates a one-step parking route and/or a multi-step parking route depending on the steering input, Choi).
As to claim 3, Choi does not explicitly teach wherein the at least one processor is configured to determine the parking route on a basis of a number of intersections between an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position.
However, such matter is taught by MIN (see at least paragraphs 64 and 65 regarding the processing unit 130 starts from the base point, and computes a first minimum radius circle mc1 formed based on the maximum steering angle of the vehicle. Thereafter, the processing unit 130 computes a drive line d1 that is parallel to the tops of the parking slots and is the expected entry line of the vehicle. The drive line d1 may be spaced apart from the parking slot in a variable manner by taking the size or width of the vehicle and the parking slot into consideration. Thereafter, the processing unit 130 computes a second minimum radius circle mc2 that meets the drive line d1 at one point and comes into contact with the first minimum radius circle mc1. In this case, the second minimum radius circle mc2 is also a circle that may be formed based on the maximum steering angle of the vehicle. In this case, a point at which the second minimum radius circle mc2 meets the drive line d1 is a start point sp. Furthermore, a point at which the first minimum radius circle mc1 meets the second minimum radius circle mc2 is a cross point cp. As described above, the start point sp is a first point from which the vehicle starts automatic parking, and the cross point cp is a point at which the vehicle stops in order to change its moving direction to switch between forward driving and reverse driving after starting from the start point sp. Also, once the start point sp, the cross point cp, the base point bp and a destination point dp have been computed as described above, the processing unit 130 may establish an automatic parking path by connecting the points).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MIN which teaches wherein the at least one processor is configured to determine the parking route on a basis of a number of intersections between an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position with the system of Choi as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of determining the parking route on a basis of a number of intersections between an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position and an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position and would have predictably applied it to improve the system of Choi.
As to claim 4, Choi teaches an in-vehicle display device, wherein in the in-vehicle display device which is configured to display the available parking position, a display content of each available parking position is changed according to a determination result of the parking route to each available parking position (see at least paragraphs 27-29. See also at least paragraphs 33 and 36, Choi).
As to claim 5, Choi teaches wherein the at least one processor is configured to determine the parking route in consideration of an obstacle position obtained from the external world information acquired (see at least paragraph 55 regarding the obstacle).
As to claim 6, Choi teaches the distance sensor 120 measures a distance between an obstacle (for example, a vehicle, a building, a tree, or the like) around the vehicle and the vehicle. Therefore, the parking guidance apparatus confirms a position of the obstacle around the vehicle through the distance sensor 120 (see at least paragraph 23, Choi), and the controller 170 determines whether or not guidance of the one-step parking route and/or the multi-step parking route is possible on the basis of a steering ratio and the position of the obstacle (see at least paragraph 35, Choi), however, Choi does not explicitly teach wherein the at least one processor is configured to obtain arcs when an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position comes in contact with an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position and determine the parking route on a basis of presence or absence of the obstacle in an arc portion from the estimated stop position to its contact point and an arc portion from the contact point to the available parking position.
However, such matter is taught by MIN (see at least paragraphs 64 and 65 regarding the processing unit 130 starts from the base point, and computes a first minimum radius circle mc1 formed based on the maximum steering angle of the vehicle. Thereafter, the processing unit 130 computes a drive line d1 that is parallel to the tops of the parking slots and is the expected entry line of the vehicle. The drive line d1 may be spaced apart from the parking slot in a variable manner by taking the size or width of the vehicle and the parking slot into consideration. Thereafter, the processing unit 130 computes a second minimum radius circle mc2 that meets the drive line d1 at one point and comes into contact with the first minimum radius circle mc1. In this case, the second minimum radius circle mc2 is also a circle that may be formed based on the maximum steering angle of the vehicle. In this case, a point at which the second minimum radius circle mc2 meets the drive line d1 is a start point sp. Furthermore, a point at which the first minimum radius circle mc1 meets the second minimum radius circle mc2 is a cross point cp. As described above, the start point sp is a first point from which the vehicle starts automatic parking, and the cross point cp is a point at which the vehicle stops in order to change its moving direction to switch between forward driving and reverse driving after starting from the start point sp. Also, once the start point sp, the cross point cp, the base point bp and a destination point dp have been computed as described above, the processing unit 130 may establish an automatic parking path by connecting the points).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MIN which teaches wherein the at least one processor is configured to obtain arcs when an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position comes in contact with an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position and determine the parking route on a basis of presence or absence of the obstacle in an arc portion from the estimated stop position to its contact point and an arc portion from the contact point to the available parking position with the system of Choi as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of obtaining arcs when an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the estimated stop position comes in contact with an arc having a turning radius greater than or equal to a minimum rotation radius of the own vehicle from the available parking position and determining the parking route on a basis of presence or absence of the obstacle in an arc portion from the estimated stop position to its contact point and an arc portion from the contact point to the available parking position and would have predictably applied it to improve the system of Choi.
As to claim 7, Choi does not explicitly teach wherein the at least one processor is configured to obtain the arcs in contact with each other by setting, to a fixed value, one of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position, and change the other of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position.
However, such matter is taught by MIN (see at least FIGS. 7 and 8 and paragraphs 75-79 regarding a vehicle is stopped at a second start point sp' having a heading angle of 110.degree., not at a first start point sp having a heading angle of 90.degree.. When the vehicle is precisely stopped at the first start point sp, automatic parking may be correctly performed as the vehicle proceeds along set sublines. If the vehicle is stopped at the second start point sp', existing sublines may not be used. That is, it is necessary to correct steering angles and sublines because it is difficult for a vehicle to be parked at a desired parking slot due to an error problem. And the processing unit 130 may compute a second corrected circle cc2 that is vertical to a heading of 110.degree. while passing through the second start point sp' and meets with a first minimum radius circle mc1 at one point. Once the second corrected circle cc2 has been computed, a driving control value may be calculated and a steering control value may be also calculated using the steering error table described in conjunction with FIG. 1. Once the second corrected circle cc2 has been computed as described above, the control unit 140 may form a first correction subline that connects the second start point sp' and a first corrected cross point cp' along the path of the second corrected circle cc2 through the processing unit 130. Once the first correction subline has been formed as described above, the control unit 140 may move the vehicle along the first correction subline).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MIN which teaches wherein the at least one processor is configured to obtain the arcs in contact with each other by setting, to a fixed value, one of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position, and change the other of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position with the system of Choi as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of obtaining the arcs in contact with each other by setting, to a fixed value, one of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position, and changing the other of the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the estimated stop position and the arc having the turning radius greater than or equal to the minimum rotation radius of the own vehicle from the available parking position and would have predictably applied it to improve the system of Choi.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2017/0080976 A1, hereinafter referred to as Choi, in view of MIN et al., US 2015/0025732 A1, hereinafter referred to as MIN, and further in view of KWAK et al., KR 20180069146 A, hereinafter referred to as KWAK, respectively.
As to claim 8, Choi, as modified by MIN, does not explicitly teach wherein the at least one processor is configured to determine the parking route in consideration of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position.
However, such matter is taught by KWAK (see at least paragraphs 33 and 39 regarding the parking space storage unit 12 stores information of the parking space recognized by the parking space recognition unit 11. In this case, the parking space information may include a width, a depth, a relative position of the parking space, and the like. Also, the control unit 10 determines the parking spaces existing in the first lateral region and the second lateral region in the vehicle traveling direction based on the results detected by the first obstacle sensing unit 30 and the second obstacle sensing unit 31, respectively. Each time a parking space is recognized, the information of the recognized parking space is stored, and the parking suitability of each parking space is determined based on the information of each stored parking space, and the parking suitability of each determined parking space is displayed (42) can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KWAK which teaches wherein the at least one processor is configured to determine the parking route in consideration of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position with the system of Choi, as modified by MIN, as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of determining the parking route in consideration of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position and would have predictably applied it to improve the system of Choi as modified by MIN.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2017/0080976 A1, hereinafter referred to as Choi, in view of KWAK et al., KR 20180069146 A, hereinafter referred to as KWAK, respectively.
As to claim 9, Choi teaches a driving support device, comprising:
at least one processor configured to (see at least FIG. 1, Choi): 
acquire external world information (see at least paragraphs 21-22 regarding the image acquirer, Choi); 
calculate an available parking position of an own vehicle from the external world information acquired (see at least paragraph 29 regarding the controller 170 recognizes parking spaces in which the vehicle may be parked within a parking lot through the image acquirer 110 and the distance sensor 120. The controller 170 maps the recognized parking spaces to the image acquired through the image acquirer 110, and visually displays the parking spaces so that the user may recognize the corresponding parking spaces, Choi);
detect a position of the own vehicle, and estimate, while the own vehicle is running, an estimated stop position at which the own vehicle is estimated to stop from the position of the own vehicle (see at least paragraph 32 regarding the controller 170 senses vehicle signals using sensors provided in the vehicle, and confirms a stop point in time of the vehicle on the basis of the vehicle signals. For example, the controller 170 confirms whether or not a vehicle speed is 0 km/h or whether or not a change amount in a wheel rotation angle is 0 degree to determine whether or not the vehicle is in a stop state, Choi. Please note that the limitation “while the own vehicle is running” is recited, it appears to be the Applicant is arguing that a) the “running” means driving, which the Examiner respectfully disagrees or b) the “driving” means being driven by a person, but it is not recited in the claims. Under broadest reasonable interpretation of meaning of “running”, it just means that the vehicle has to be on.); and 
determine, while the own vehicle is being driven, a parking route from the estimated stop position to one or more of the available parking positions (see at least paragraph 33. See also at least paragraphs 55-62, Choi. Please note that the limitation “while the own vehicle is running” is recited, it appears to be the Applicant is arguing that a) the “running” means driving, which the Examiner respectfully disagrees or b) the “driving” means being driven by a person, but it is not recited in the claims. Under broadest reasonable interpretation of meaning of “running”, it just means that the vehicle has to be on.); and
a vehicle controller configured to cause the own vehicle to be driven based on the determined parking route (see at least paragraph 57 regarding when the driver selects the parking route through the manipulation (the steering input) of the steering wheel and then inputs a confirmation command through the input unit 140 or the vehicle starts to move, Choi).
Choi does not explicitly teach wherein the parking route is determined on a basis of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position.
However, such matter is taught by KWAK (see at least paragraphs 33 and 39 regarding the parking space storage unit 12 stores information of the parking space recognized by the parking space recognition unit 11. In this case, the parking space information may include a width, a depth, a relative position of the parking space, and the like. Also, the control unit 10 determines the parking spaces existing in the first lateral region and the second lateral region in the vehicle traveling direction based on the results detected by the first obstacle sensing unit 30 and the second obstacle sensing unit 31, respectively. Each time a parking space is recognized, the information of the recognized parking space is stored, and the parking suitability of each parking space is determined based on the information of each stored parking space, and the parking suitability of each determined parking space is displayed (42) can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KWAK which teaches wherein the parking route is determined on a basis of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position with the system of Choi as both systems are directed to a system and method for providing parking support, and one of ordinary skill in the art would have recognized the established utility of having wherein the parking route is determined on a basis of the estimated stop position, the available parking position, and an evaluation determination result stored in advance for the estimated stop position and the available parking position and would have predictably applied it to improve the system of Choi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HIRATA et al. (US 2020/0140011 A1) regarding a system and method for providing a parking assistance apparatus which reduces the restriction on the steering angle of the vehicle at the time of starting parking assistance and implements more flexible parking assistance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666